DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-40 are pending.
Election/Restrictions
Applicant's election with traverse of Group II, claims 28-38, in the reply filed on 1/7/2022  is acknowledged.  The traversal is on the ground(s) that the kit of group III (claim 39) provides the CDK4, CCND1 and TGF-β inhibitor, a Wee1 inhibitor, or both as required by the claim of Group I (claims 15-27). The viral vector of Group IV (claim 40 encodes the CDK1, CCNB1, CDK4 and CCND1 as required by the method of Group II (claims 28-38).  Applicant asserts that the search and examination of Groups III and I and Groups IV and II will likely yield similar results and can be made without serious burden.
Applicant further traverse the restriction between Group I and II and cites MPEP §806.05(j) and asserts that not all three of the requirements (the claimed invention do not overlap in scope; are not obvious variants and (emphasis added by Applicant) are not  capable of use together or can a  materially different design, mode of operation, function or effect). Applicant asserts that the claims overlap in scope because both methods require CDK4 and CCND1 and that Groups III and IV both comprise a viral vector encoding CDK4 and CCND1.
Applicant recites the reasons given by the Examiner regarding unrelated invention with regard to  Groups I and IV and Groups II and III.

Applicant’s arguments are found to be partially persuasive. The restriction requirement between Groups II and IV is withdrawn. The restriction between Groups I and III is withdrawn. However, the restriction between rejoined Groups II and IV and rejoined Groups I and III is maintained because for the reasons given in the restriction requirement.  The inventions of Groups I and II have different modes of operation because Groups I require protein inhibitors which are not required by the method of Group II. Group II requires cyclins which work differently  than protein inhibitors. While both groups may require CDK1 and CDK4, the inclusion the additional non-overlapping components of Groups I and II, ( TGFβ and/or Wee1 of Group I),  have different modes of action especially to the cyclins of Group II. Applicant has not shown these non-overlapping components to be obvious variants. The same goes for Groups III and IV. 
Regarding applicant’s argument that restriction is optional and can made without a serious burden, the groups have been shown to be distinct. There is a serious search burden because the groups have a separate classifications, have divergent subject matter with respect to the non-common components, require additional fields of search, the prior art applicable in one invention may not be applicable for the other invention and there may be non-prior art issues between the groups.
The requirement is still deemed proper and is therefore made FINAL.
s 15-27 and 39 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/7/2022.
To reiterate, the restriction requirement between Groups I and III is withdrawn but these claim are withdrawn from examination. The restriction requirement between Groups II and IV has been withdrawn. 
Claims 28-38 and 40 are presented for examination.
Double Patenting
The instant application is a continuation of US 10,669,596 which is directed to a method of inducing proliferation and/or cell cycle reentry of an adult postmitotic cell comprising containing the adult postmitotic cell with an effect amount of a composition comprising cyclin dependent kinase 1, cyclin B, CDK4 and cyclin E or equivalents thereof thereby enzyme proliferation and/or cell cyclic entry of adult postmitotic cell. Claim 5 recites the specie of cardiomyocytes. Claim 8 recites that the cyclin B is CCNB1 and that the cyclin D is CCND1. The ordinary artisan would have been motivated to treat an myocardial infarction by administering the composition to an individual in need thereof because proliferation of cardiac cells would be obvious especially in view of Chaudry see below.
There was a restriction requirement in the ‘596 application which was maintained at allowance. However, as  the instant application has been designated as a continuation, the instant claims are no longer afforded the "safe harbor" provision of 35  application would be justified even though the method of using the composition was being claimed in the child case since the method was directly related to the wording of the composition claim in the patent due the recitation of "a therapeutically effective amount" (page 1008).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-31, 34, 35, 37, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8 and 9 of U.S. Patent No. 10,669,596 in view of Chaudry et al. (US 20060160733), as evidenced by Judge et al. (US 20140179763).
 Claim 1 of ‘596 is drawn to a method of inducing proliferation and/or cell cycle reentry of an adult postmitotic cell comprising contacting  the adult postmitotic cell with an effective amount of a composition comprising cyclin dependent kinase 1, cyclin B, CDK4 and cyclin D1 or equivalents thereof thereby inducing  enzyme proliferation and/or cell cyclic entry of adult postmitotic cell (instant claim 28, in part). Claim 8 claim 31). 
The claims of ‘596 do not explicitly teach that the method is for treating a myocardial infarction (instant claim 28), that the composition is administered via viral vector(s) (claims 29, 30 and 40)  or that cardiac cell proliferation is measured by phosphor-histone H3 staining of cTnT+ cells (claim 38). 
Chaudry et al. at claim 23 teaches the administration of cyclin A2 for inducing endogenous myocardial regeneration in a subject  in need thereof comprising augmenting cyclin in cells where the cells can be heart tissue cells. The cyclin is cyclin A2 (claim 24 of the patent) and the subject has suffered a myocardial infarction (claim 25). Chaudry teaches that cyclin A2 increases post-natal mitosis ([0019]) and cardiac enlargement due to hyperplasia (e.g., increasing the reproduction rate (proliferation) of cardiac cells) which arose during post-natal development and not during embryogenesis ([0039]). The cyclin may be delivered by a vial vector ([0556]). Chaudry teaches that the number of mitotic nuclei (i.e., proliferated) was asses by phosphorylated histone-3 staining ([0159]). Judge teaches that phosphorylated histone H3 is a marker for cardiac troponin T cells (cTnT+ cells; [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition via a viral vector where the composition comprises cyclin dependent kinase 1, cyclin B1, CDK4 and cyclin D1 or equivalents to treat a myocardial infarction in a subject in need thereof where proliferation of cardiac cells is assayed by a phosphor histone H3 staining of cTnT+ 
It would have been obvious to assay for proliferation of cardiac in the claims of ‘596 because such an assay confirms that cardiac cells are affected positively by the composition of ‘596. The ordinary artisan would have had a reasonable expectation that the phosphor histone H3 assay would assay for proliferating cells because Chaudry as evidenced by Judge teaches this.
The claims of ‘596 as modified by the cited references are silent regarding the ability of the method to promote cardiac cell proliferation (claim 34), decrease scar size (claim 37) and decreasing the  decrease in ejection fraction (claim 38)  but meets the claimed limitations because the steps of the claims of ‘596 as modified by the cited references carries out the claimed method which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. Further the claims of ‘596 teach inducing proliferation and/or cell cycle reentry of an adult postmitotic cell comprising containing the adult postmitotic cell. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
. 

Claims 28-32, 34, 35, 37, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8 and 9 of U.S. Patent No. 10,669,596 in view of Chaudry et al. (US 20060160733), as evidenced by Judge et al. (US 20140179763), as applied to claims 28-31, 34, 35, 37, 38 and 40, in further view of Hsieh et al. (US 20130331389).
The claims of ‘596 as modified  by Chaudry as evidenced by Judge are discussed supra.
Modified ‘596 does not teach that the TGFβ inhibitor is SB 431542 (claim 32).
Hsieh teaches that SB 431542 which is a TGFβ inhibitor used for replenishing lost and/or damaged cardiomyocytes in cardiac tissue ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer SB 431542 as the TGFβ inhibitor with the composition comprising cyclin dependent kinase 1, cyclin B1, CDK4 and cyclin D1. Thr ordinary artisan would have been motivated to do so because the claims of ‘596 teach the administration of a TGFβ inhibitor and Hsieh teaches that SB 431542  is beneficial to damaged and/or lost cardiomyocytes. The ordinary artisan would have had .
Claims 28-31, 33-35, 37, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8 and 9 of U.S. Patent No. 10,669,596 in view of Chaudry et al. (US 20060160733), as evidenced by Judge et al. (US 20140179763), as applied to claims 28-31, 34, 35, 37, 38 and 40, in further view of Spath et al.  (Am. Heart J. (1975) 90(1): 50-55). 
The claims of ‘596 as modified  by Chaudry as evidenced by Judge are discussed supra.
Modified ‘596 does not teach that the TGFβ inhibitor is dexamethasone (claim 33).
Spath teaches that the administration of dexamethasone in the early acute phase of a myocardial infarction prevents the loss of ECG and plasma CPK activity of ischemic cats. It may act to retard the spread of developing infarct within the ischemic myocardium (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer dexamethasone as the TGFβ inhibitor with the composition comprising cyclin dependent kinase 1, cyclin B1, CDK4 and  cyclin D1. Thr ordinary artisan would have been motivated to do so because the claims of ‘596 teach the administration of a TGFβ inhibitor and Spath teaches that dexamethasone is beneficial in the early acute phase of a myocardial infarction prevents the loss of ECG .
Claims 28-31, 34-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8 and 9 of U.S. Patent No. 10,669,596 in view of Chaudry et al. (US 20060160733), as evidenced by Judge et al. (US 20140179763), as applied to claims 28-31, 34, 35, 37, 38 and 40, in further view of Davis et al. (US 20170137785).
The claims of ‘596 as modified  by Chaudry as evidenced by Judge are discussed supra.
Modified ‘596 does not teach that the assay to measure cardiac cell proliferation is via EdU staining (claim 36).
Davis teaches that staining cells with EdU is an indicator of cell proliferation in cardiomyocytes ([0148]).
It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to use EdU staining to assay for the proliferation of cardiac cell proliferation in the method of modified ‘596. The ordinary artisan would have been motivated to o so because an staining by EdU and  phosphor histone H3 have the same purpose which is to assay for proliferating  cardiac cells.  Hence, the substitution is no more than the predictable use of prior art elements according to their established 
Comment on the Prior Art
The closest prior art is the following:
	Bicknell (cited in the IDS filed 5/11/2020) teaches a strategy for repair of mammalian myocardium following injury due the inability of the majority of cardiomyocytes (e.g., post-mitotic) to undergo cell division. The method for re-initiating cell division is to induce the overexpression of the cyclin B1-CDC2 (cell division cycle 2 kinase) complex (abstract).
	Tamamori-Adachi (cited in the IDS filed 5/11/2020) teaches the proliferation of post-mitotic cardiomyocytes by inducing the expression of a variant of cyclin D1 (D1NLS) and CDK4 in cells to promote cell division. Cardiomyocytes were co-infected with viruses containing D1NLS or cyclin D1 and CDK4 for the development of therapeutic strategies to induce regeneration of cardiomyocytes (abstract). Rat  neonatal cardiomyocytes were isolated from three day old postnatal rats (page a82). Bicknell discusses the results of Tamamori-Adachi and notes that is it not clear whether or not exogenous expression of cyclin D1 alone is sufficient to promote cardiomyocyte proliferation since P3 cardiomyocytes retain a limited proliferative capacity and express other cell-cycle molecules that are required for cell cycle progression such as such as cyclin B1 and CDC2 (page 414).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653